Citation Nr: 1112619	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Philadelphia RO.

In September 2010, the Veteran testified at a video conference hearing before the undersigned; a transcript of this hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that he suffers from PTSD due to sexual trauma that started shortly after his active duty began.  

The Board notes that while the Veteran's claim was specifically for PTSD, the medical evidence of record also contains a diagnosis of major depressive disorder.  

The Court in Clemons found that if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the present claim must include consideration of other psychiatric disorders that are present.

A 2004 private treatment record indicates the Veteran received a psychiatric diagnosis from a VA Medical Center in 2003.  The claims file currently does not contain records from that particular facility prior to July 2006.  Consequently, all earlier treatment records must be secured. 

The records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Special notice procedures have been put in place regarding claims involving sexual or personal assaults.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010).  The notice provided does not fully comply with this requirement.

Finally, the Board finds that the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter in order to fully inform the Veteran of the provisions of 38 C.F.R. § 3.304(f) (3) describing the evidence that may be submitted to establish the occurrence of the alleged in-service personal and sexual assault.  Specifically, he should be advised of the various ways that a personal and sexual assault may be corroborated. Such alternative forms of evidence include, but are not limited to: behavior and/or performance changes; records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, fellow service members, or clergy; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

Based on his response, the RO should attempt to procure copies of all records from any identified treatment source that are not presently on file.  The Veteran also should be informed that he may submit medical evidence to support his claim.

2.  The RO must take all indicated action in order to obtain copies of all clinical records referable to treatment received by the Veteran for his claimed psychiatric disorder at VA from 2003 to July 2006.  All records obtained must be associated with the claims file.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed psychiatric condition.  

The examiner must review the evidence in the claims file, including a complete copy of this REMAND, and acknowledges such review in the examination report.  The examiner should elicit a complete history from the Veteran.  

The examiner should specifically offer an opinion as to the Veteran has an innocently acquired psychiatric disability that at least as likely as not had its clinical onset during his period of active duty.  

If PTSD is diagnosed in accordance with DSM-IV, the examiner should identify the specific stressor or stressors that support the diagnosis.  

In offering these opinions, the examiner should comment on the Veteran's service medical records, service personnel records, post-service treatment records, the statements and testimony, and any other relevant evidence contained in the claims file.

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.   

4.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issue on appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, in indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


